BOND, J.,
(Dice, J., concurring,) made the following order:
This cause coming on to be considered upon the motion of the several defendants that this cause be transferred and put upon the equity docket of this court, this court doth now declare that the said several insurance companies — to-wit, the Georgia Home Insurance Company, the Virginia Fire & Marine Insurance Company, the Westchester Fire Insurance Company, the Imperial Fire Insurance Company, the Virginia Home Insurance Company, the Rochester German Insurance Company, and the North Carolina Home Insurance Company — are necessary and indispensable parties to the cause in order‘that the rights of all the parties may be duly ascertained and administered, and that the same can only be done by a court of equity. It is thereupon ordered and decreed that this cause be transferred and put upon the equity docket of this court for trial, and that the pleadings of parties in said cause be reformed according to the equity practice of this court.
And it thus appearing to the court that the North Carolina Home Insurance Company is a necessary and indispensable party to this cause, it is further ordered and decreed that the plaintiffs proceed, according to the course of this court, to make the said North Carolina Home Insurance Company, and the other insurance companies, parties to the suit transferred.
• And it is further ordered that the plaintiffs be enjoined from further proceeding in any action or cause now pending in this court *3against any of the defendants first above enumerated, until there shall be a final decree rendered in the cause hereby directed to be framed and put upon the equity docket of this court.
And it further appearing to the court, by the admission of all parties in open court, that the plaintiffs have a suit against the said North Carolina Home Insurance Company, touching the same subject-matter now pending in the superior court of Surry county, in the state of North Carolina, it is further ordered and decreed, in pursuance of the court’s intention, that the rights of all the parties in interest may be equally and fully administered, that the said plaintiffs be enjoined, and they are hereby enjoined, from further proceeding in said cause until said final decree may be rendered in this court sitting as a court of equity; and in the mean time that this cause, together with the other causes now pending in this court between the said plaintiffs and any of the said insurance companies, remain and be upon the law docket of this court, until the further order of this court, and, on motion of counsel for each and every one of said insur-rance companies, they are allowed to be made, and are hereby made, parties defendant to this cause as transferred.